DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 6-9, 19-21, 24-27, and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Kim et al (US Pub: 2016/0048170 A1) do not teach Claim 1, “A terminal device control method, wherein a terminal device is equipped with a flexible display, and the method comprises: displaying, by a system of the terminal device, a user interface (UI) of a first application on the flexible display; obtaining, by the system of the terminal device, a bending parameter of the flexible display when a bending behavior of the flexible display occurs, wherein the bending parameter comprises a bending location parameter, wherein: the bending location parameter indicates a bending location at which the bending behavior of the flexible display occurs; sending, by the system of the terminal device, the bending parameter to the first application; receiving, by the system of the terminal device, an adjusted UI of the first application from the first application, wherein the adjusted UI, first application is obtained by the first application based on the UI and the bending parameter; and displaying, by the system of the terminal device, the adjusted UI of the first application on the flexible display.”
Specifically, the prior art Kim do not teach the sensing of the bending location from the bending parameter which cause the device to adjust UI of the first application on the flexible display.  As to claim the independent claim 19, 32-35, they are analyzed as having the similar scope as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Zhou (US Pub: 2014/0125578 A1) is cited to teach a similar type bending parameter in the figure 1-3 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693      
July 27, 2022